PER CURIAM.
The appellant was convicted of multiple offenses after a joint trial with the defendant in McClain v. State, Case No. 96-3794, — So.2d-, 1998 WL 115565 (Fla. 1st DCA March 18, 1998). As in McClain, there was insufficient evidence to establish a conspiracy to traffic in cocaine, and the conviction for that offense is reversed. Also as in McClain, the state’s cross-appeal is dismissed. ..The appellant’s sentences are vacated, and .the case is remanded for resentencing.
ALLEN, WEBSTER and DAVIS, JJ., concur.